UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08509 Buffalo Small Cap Fund, Inc. (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Buffalo Small Cap Fund Schedule of Investments December 31, 2007 (Unaudited) Shares or Face Amount Value COMMON STOCKS - 96.62% Consumer Discretionary - 25.62% Auto Components - 1.21% 1,396,964 Gentex Corp. $ 24,824,050 Hotels Restaurants & Leisure - 7.02% 1,735,320 Ameristar Casinos, Inc. 47,790,713 420,600 Life Time Fitness, Inc. (a) 20,895,408 1,747,400 P.F. Chang's China Bistro, Inc. (a) 39,910,616 983,000 Panera Bread Co. (a) 35,211,060 143,807,797 Household Durables - 0.02% 12,600 Ethan Allen Interiors, Inc. 359,100 Internet & Catalog Retail - 1.59% 4,878,500 Coldwater Creek, Inc. (a) 32,637,165 Leisure Equipment & Products - 8.53% 4,700 Brunswick Corp. 80,135 1,557,332 MarineMax, Inc. (a) 24,138,646 1,120,700 Pool Corp. 22,223,481 1,245,600 Winnebago Industries, Inc. 26,182,512 2,786,725 WMS Industries, Inc. (a) 102,105,604 174,730,378 Media - 1.54% 3,345,700 Lions Gate Entertainment Corp. (a)(b) 31,516,494 Specialty Retail - 4.24% 1,869,500 Borders Group, Inc. 19,910,175 2,650,900 Christopher & Banks Corp. 30,352,805 590,104 Gamestop Corp. (a) 36,651,360 86,914,340 Textiles, Apparel & Luxury Goods - 1.47% 1,169,625 Oxford Industries, Inc. 30,141,236 Total Consumer Discretionary 524,930,560 Financials - 6.72% Capital Markets - 1.77% 1,114,162 Raymond James Financial, Inc. 36,388,531 Commercial Banks - 3.61% 1,162,500 Boston Private Financial Holdings, Inc. 31,480,500 829,900 PrivateBancorp, Inc. 27,096,235 436,350 Wilmington Trust Corp. 15,359,520 73,936,255 Diversified Financial Services - 1.34% 1,560,248 MarketAxess Holdings, Inc. (a) 20,017,982 94,765 Morningstar, Inc. (a) 7,367,978 27,385,960 Total Financials 137,710,746 Health Care - 25.52% Biotechnology - 2.91% 1,196,150 Amylin Pharmaceuticals, Inc. (a) 44,257,550 1,155,700 InterMune, Inc. (a) 15,405,481 59,663,031 Health Care Equipment & Supplies - 10.15% 3,376,825 Align Technology, Inc. (a) 56,325,441 2,934,060 American Medical Systems Holdings, Inc. (a) 42,426,508 1,628,817 ev3, Inc. (a) 20,702,264 1,537,200 Mentor Corp. 60,104,520 971,450 Wright Medical Group, Inc. (a) 28,337,197 207,895,930 Health Care Providers & Services - 9.14% 828,100 AMN Healthcare Services, Inc. (a) 14,218,477 667,175 Charles River Laboratories International, Inc. (a) 43,900,115 378,525 Covance, Inc. (a) 32,787,835 1,493,556 Pharmaceutical Product Development, Inc. 60,294,856 1,844,300 PSS World Medical, Inc. (a) 36,092,951 187,294,234 Health Care Technology - 1.19% 1,253,300 Allscripts Healthcare Solutions, Inc. (a) 24,339,086 Pharmaceuticals - 2.13% 1,678,200 Medicis Pharmaceutical Corp. - Class A 43,582,854 Total Health Care 522,775,135 Industrials - 15.70% Commercial Services & Supplies - 15.70% 766,500 Bright Horizons Family Solutions, Inc. (a) 26,474,910 4,503,390 Corinthian Colleges, Inc. (a) 69,352,206 975,083 DeVry, Inc. 50,665,313 1,333,100 FirstService Corp. (a)(b) 40,699,543 1,209,200 Heidrick & Struggles International, Inc. 44,873,412 305,400 ITT Educational Services, Inc. (a) 26,041,458 2,078,600 Korn/Ferry International (a) 39,119,252 1,793,850 Navigant Consulting, Inc. (a) 24,521,929 Total Industrials 321,748,023 Information Technology - 23.06% Communications Equipment - 1.96% 1,881,150 Adtran, Inc. 40,218,987 Electronic Equipment & Instruments - 4.36% 954,125 Dolby Laboratories, Inc. - Class A (a) 47,439,095 900,375 National Instruments Corp. 30,009,499 390,150 Trimble Navigation Ltd. (a) 11,798,136 89,246,730 Internet Software & Services - 2.73% 2,797,000 Internap Network Services Corp. (a) 23,299,010 1,483,400 The Knot, Inc. (a) 23,645,396 632,715 LoopNet, Inc. (a) 8,889,646 55,834,052 Semiconductor & Semiconductor Equipment - 11.52% 1,194,442 Cabot Microelectronics Corp. (a) 42,892,412 1,519,500 Cree, Inc. (a) 41,740,665 1,790,450 Fairchild Semiconductor International, Inc. (a) 25,836,193 1,014,400 FormFactor, Inc. (a) 33,576,640 3,334,300 Micrel, Inc. 28,174,835 2,340,268 MKS Instruments, Inc. (a) 44,792,730 1,229,175 Semtech Corp. (a) 19,076,796 236,090,271 Software - 2.49% 1,304,600 Manhattan Associates, Inc. (a) 34,389,256 548,600 Quality Systems, Inc. 16,726,814 51,116,070 Total Information Technology 472,506,110 TOTAL COMMON STOCKS (Cost $1,749,341,726) 1,979,670,574 PREFERRED STOCKS - 0.09% Financials - 0.09% Real Estate Management & Development - 0.09% 96,700 Firstservice Corp. 1,895,320 Total Financials 1,895,320 TOTAL PREFERRED STOCKS (Cost $1,738,105) 1,895,320 SHORT TERM INVESTMENTS - 2.84% Investment Companies - 0.43% 8,801,846 SEI Daily Income Trust Treasury II Fund - Class B 8,801,846 Total Investment Company 8,801,846 U.S. Treasury Bills - 2.41% Public Finance, Taxation and Monetary Policy - 2.41% 12,752,000 2.40%, 01/03/2008 12,750,302 8,420,000 2.49%, 01/10/2008 8,414,764 17,953,000 2.50%, 01/17/2008 17,933,064 10,308,000 2.42%, 01/24/2008 10,292,071 Total U.S. Treasury Bills 49,390,201 TOTAL SHORT TERM INVESTMENTS (Cost $58,192,047) 58,192,047 Total Investments(Cost $1,809,271,878) - 99.55% 2,039,757,941 Other Assets in Excess of Liabilities - 0.45% 9,249,350 TOTAL NET ASSETS - 100.00% $ 2,049,007,291 (a) Non Income Producing (b) Foreign Issued Securities The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $ 1,809,271,878 Gross unrealized appreciation 478,311,588 Gross unrealized depreciation (247,825,525) Net unrealized appreciation $ 230,486,063 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Small Cap Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date 2/26/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. Buffalo Small Cap Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date 2/26/08
